Exhibit (j)(1) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm under the captions “Financial Highlights” in the Prospectus and “Independent Registered Public Accounting Firm, Reports to Shareholders and Financial Statements” in theStatement of Additional Information and to the incorporation by reference in Post-Effective Amendment Number 52 to the Registration Statement (Form N-1A, No. 033-34645) of our report dated October 24, 2013 on the financial statements and financial highlights of DWS Variable NAV Money Fund, included in the Fund’s Annual Report for the fiscal year ended August 31, 2013. /s/ Ernst & Young LLP Boston, Massachusetts November 22, 2013
